Case 1:19-cr-00681-NRB Document 20 Filed 09/09/20 Page 1 of 1

Federal Defenders Southern District

52 Duane Street-10th Floor, New York, NY 10007

OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

 

David E. Patton Southem District of New York

Jennifer L. Brown

Executive Director Attomney-in-Charge

and Attorney-in-Chief

September 8, 2020
VIA ECF

Honorable Naomi Reice Buchwald
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Miguel Angel Martinez
19 Cr. 681 (NRB)

Dear Judge Buchwald:

  

I write, with no objection from Pretrial Services or from the Government, to respectfully request
that the Court modify the conditions of Mr. Martinez’s bail to remove the condition of location
monitoring.

On September 6, 2019, Magistrate Judge Netburn imposed bail conditions, including the Bice y f
following: a $100,000 personal recognizance bond to be cosigned by four financially responsible person ch f
and secured by $1,000; travel restricted to the Southern and Eastern Districts of New York; home tlt

detention; that Mr. Martinez reside with his mother, and that she serve as a third-party custodian; and the 9 /3 fro
surrender of travel documents with no new applications. These conditions were modified by Magistrate

Judge Cott on September 9, 2019 to changing the place of residence to Mr. Martinez’s sister’s home. Mr.

Martinez has been in full compliance with the conditions previously imposed.

On February 21, 2020, the Court modified Mr. Martinez’s bail to remove the condition of home
detention and instead imposed a curfew with location monitoring.

Given Mr. Martinez’s full compliance of his conditions of release for approximately one year, it
is respectfully submitted that location monitoring is no longer necessary and that Mr. Martinez’s bond
conditions should be modified to remove such condition.

Thank you for your consideration of this matter.

Respectfully submitted,

/s/ Amy Gallicchio

 

Amy Gallicchio
Assistant Federal Defender
Tel.: (212) 417-8782

ce! AUSA Emily Johnson
PTSO Bernisa Mejia (via email)
